       Case 8-18-77977-reg            Doc 28      Filed 01/07/19    Entered 01/07/19 14:59:42




WEISS ZARETT BROFMAN SONNENKLAR & LEVY, P.C.                       Hearing Date:   January 14, 2019
Attorneys for Maria Saketos, M.D.                                          Time:            1:30 p.m.
3333 New Hyde Park Road, Suite 211
New Hyde Park, NY 11042
516.627.7000
Michael D. Brofman

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:                                                             Chapter 11

GABRIEL A. SAN ROMAN &
MICHELE D. SAN ROMAN,                                              Case No. 18-77977-reg


                                   Debtors.
---------------------------------------------------------------x

                        LIMITED OBJECTION TO DEBTORS’ MOTION
                        FOR AN ORDER AUTHORIZING DEBTORS TO
                           SELL INTEREST IN REAL PROPERTY

        The limited objection of Reproductive Specialists of New York, LLC (“RSNY”), Linda Sung,

M.D. (“Sung”), and Maria Saketos, M.D. (“Saketos” and together with RSNY and Sung,

“Creditors”), by their attorneys, Weiss Zarett Brofman Sonnenklar & Levy, P.C., to the Debtor’s

motion (the “Motion”) seeking authorization to sell an interest in the real property located at and

known as 11 Oak Run, Unit 11, Stony Brook, New York (the “Property”), respectfully sets forth as

follows:

        1.       Gabriel A. San Roman (“Debtor”) is indebted to Creditors by virtue of the provisions

of a certain Forbearance Agreement dated as of November 1, 2014 (“Forbearance Agreement”),

through which the Debtor executed promissory notes (“Notes”) of (i) $231,205.00 in favor of

Saketos, (ii) $30,707.00 in favor of Sung, (iii) $427,425.00 in favor of RSNY, effective and dated as

of November 1, 2014, and (iv) an additional note in favor of James Stelling (“Stelling”) in the original
              Case 8-18-77977-reg                                             Doc 28                    Filed 01/07/19   Entered 01/07/19 14:59:42




principal amount of $200,894.00. 1 Prior to the execution of the Forbearance Agreement and the

Notes, the Debtor was also a partner in RSNY, along with Saketos, Stelling and Sung, and was

indebted to each of them at the time that the Debtor left the partnership, and the Forbearance

Agreement settled litigation against the Debtor concerning that indebtedness.

                  2.                The Notes (copies of which are annexed as Exhibit A) were secured by, among other

things, a mortgage executed only by the Debtor on the Property, which he owned as a 95% interested

tenant-in-common with his then-mother-in-law, Angela M. Carfora (“Carfora”), who held the

remaining 5% interest.

                  3.                Accordingly, the Mortgage in the amount of $150,000.00 (“Mortgage”), a copy of

which is annexed hereto and made a part hereof as Exhibit B, encumbers the Debtor’s interest in the

Property that the Debtor is seeking to sell. (A tenant-in-common may make a valid transfer of her

mortgage by interest in property. See, V.R.W., Inc. v. Klein, 68 N.Y.2d 560 (1986); John T. Walsh

Enterprises, LLC v. Jordan, 152 A.D.3d 755 (2d Dept. 2017); 1.2.3. Holding Corp. v. Exeter

Holding Ltd., 72 A.D.3d 1040 (2d Dept. 2017)).

                  4.                The Mortgage is held by the Creditors and by Stelling in common and should therefore

be apportioned to their respective interests based on the relative indebtedness due. Based upon

payments that have been made on the Forbearance Agreement and the Notes through November 30,

2018, at the filing date of the Debtor’s Chapter 11 Petition, there remained due and owing on the

Saketos Note, $220,973.12; on the Stelling Note, $191,989.41; on the Sung Note, $29,581.57; and

on the RSNY Note, the sum of $406,541.09. Each of those Notes is therefore partially secured by

the Debtor’s interest in the Property.




1
 Stelling was a partner in RSNY until mid-2018 when he assigned his interest to Sung and Saketos. Sung and Saketos
are the remaining partners in RSNY.


                                                                                                              2
X:\Client Folders\S\Saketos & Sung\San Roman Chapter 11\Sale of Real Estate\Objection to Mtn.Saketos v5.doc
              Case 8-18-77977-reg                                             Doc 28                    Filed 01/07/19      Entered 01/07/19 14:59:42




                  5.                Creditors do not have an objection to a sale of the Property for the price or on the

other terms proposed by the Debtor. However, the Creditors are concerned that the ownership

interest in the Property by Carfora, which is now held by the Carfora Estate, may have been given to

her by the Debtor, without consideration, and those funds should be segregated and held pending that

determination. The Motion is unclear as to whether that 5% interest in the balance, after payment of

the first mortgage would go to the Carfora Estate, or would be contributed to a plan of

reorganization. In addition, it is unclear from the Motion as to what the anticipated costs of closing

will be and whether or not 95% of the net proceeds, after the payment of the first mortgage and

whatever closing costs are required to be paid in order to effectuate the transfer, will be distributed to

the Creditors and Stelling as partially secured creditors in reduction of their debt, at or shortly after

closing, or whether the Debtor intends to hold those funds pending a plan of reorganization.

                  6.                Obviously, the Debtor’s response to those open issues should be determined before the

Court’s approval of the sale.

                  WHEREFORE, the Creditors respectfully request that the Court authorize the sale, subject to

resolving the open issues concerning the disposition of the funds after the closing costs and the

payment of the first mortgage, and for such other and further relief as the Court may deem just,

proper and equitable.

Dated:                 New Hyde Park, New York
                       January 7, 2019

                                                                                                              WEISS ZARETT BROFMAN SONNENKLAR & LEVY, P.C.
                                                                                                              Attorneys for Creditors


                                                                                                              By: s/ Michael D. Brofman
                                                                                                                 Michael D. Brofman, Esq.
                                                                                                                 3333 New Hyde Park Road, Suite 211
                                                                                                                 New Hyde Park, New York 11042
                                                                                                                 516.627.7000


                                                                                                                3
X:\Client Folders\S\Saketos & Sung\San Roman Chapter 11\Sale of Real Estate\Objection to Mtn.Saketos v5.doc
